department of the treasury internal_revenue_service attn mandatory review mc dal commerce st dallas tx date date xx date address address employer_identification_number person to contact id number contact numbers tax_exempt_and_government_entities_division release number release date uil code legend org organization name org address certified mail - return receipt requested dear in a determination_letter dated november 19xx you were held to be exempt from federal_income_tax under sec_501 of the internal_revenue_code the code based on recent information received we have determined you have not operated in accordance with the provisions of sec_501 of the code accordingly your exemption from federal_income_tax is revoked effective january 20xx this is a final adverse determination_letter with regard to your status under sec_501 of the code we previously provided you a report of examination explaining why we believe revocation of your exempt status is necessary at that time we informed you of your right to contact the taxpayer_advocate as well as your appeal rights on june 20xx you signed form 6018-a consent to proposed action agreeing to the revocation of your exempt status under sec_501 of the code you have filed taxable returns on form s 1120-pc u s property and casualty insurance_company income_tax return for the year s ended december 20xx 20xx with us appropriate service_center indicated in the instructions for the return for future periods you are required to file form 1120-pc with the you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance lf you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown at the beginning of this letter sincerely marsha a ramirez director eo examinations eysan 886a department of the treasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx legend org organization name co-4 co-5 co-6 co-7 co-8 2n 3ro 4th sth 6th xxx date xyz state co-1 7th co-23 co-3 gt companies issue sec_1 of does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx if org does not qualify for tax exempt status for years beginning january 20xx what are the tax consequences if the tax exempt status is revoked how will it affect future years facts org org is a mutual_insurance_company formed in the state of xyz in 19xx the only type of insurance it sells is property insurance coverage includes fire lightning and extended coverage policies are usually written for year periods application form_1024 and determination_letter was not available at the time of the audit according to information secured from the service’s database organization is tax exempt under internal_revenue_code sec_501 and has a form_990 filing requirement the articles of incorporation that was filed in 19xx with the state of xyz state the purpose of the organization to be to engage in all kinds of insurance_business as a county mutual_insurance_company as may now or hereafter be authorized under the laws of the state of xyz and without limiting said objectives to engage in all the insurance_business set forth under the provisions of the general statute of xyz chapter article section subsection it also states that every person association firm or corporation insured by this corporation shail be a member thereof and entitled to one vote org provided a declaration page on one of the insured the page showed insurance on a one story framed approved roof storage building insurance covered fire and lightning and extended coverage the policy was written for a year period 20xx- the amount that was covered was dollar_figure with a premium of dollar_figure org was involved in reinsurance agreements one agreement was a co-7 the reinsurers were co-1 co-2 co-3 co-4 the co-5 and the co-6 org was to cede form 886-a rev department of the treasury - internal_revenue_service page -1- form 886a department of the treasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx the organization’s surplus liability on risks covered hereunder subject_to limits set forth herein cessions shall be limited to an amount equal to three times the organization's net retention subject_to a minimum retention of dollar_figure and to a maximum cession hereunder of dollar_figure on any one risk covered hereunder however if the cession is greater than dollar_figure the maximum cessions as respects any one animal shall not exceed dollar_figure premiums- exact proportion of gross net written premium income commissions were org was also involved in an interest and liabilities agreement the agreement listed the same reinsurers as above a breakdown of the percentages of each reinsurer was as follows e e e e e co-1 co-2 co-3 co-7 the co-5 the co-6 premium and loss payments to made to co-8 brokerage earned by co-8 shall be deducted from ceded premiums at a rate of e coverage pro_rata share - property business e e e maximum cession dollar_figure minimum retention dollar_figure lines there were the end of 20xx was policies in force at the end of 20xx the amount of policies in force at form_990 was filed for the 20xx tax_year the following is a breakdown of the gross_receipts received by org for the year ending december 20xx and the percentage of gross premiums to gross_receipts for the same year per notice_2006_42 form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a department of the ‘i’rcasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx org 20xx premiums premium refunds added _back in reinsurance premiums added back in total premiums investment_income capital_gains losses percentage- gross premium reinsurance income to gross_receipts other revenue total gross_receipts in reporting its premium income on form_990 the organization deducted premiums refunded and premiums reinsured from total premiums in computing total premiums and gross_receipts per notice_2006_42 these two amounts should not have been deducted the chart above shows them being added back in to arrive at total premiums and gross_receipts org received rental income that was deducted against the rental expense in the trial balance so the income never showed as part of gross_receipts on the form_990 the income is included in the computation of gross_receipts in the chart above an election under sec_831 has never been filed as of the writing of this report there has never been a filing of the election either with the filing of the forms or separately law and analysi sec_1 does org qualify for tax exempt status under internal_revenue_code irc sec_501 for the years beginning january 20xx internal_revenue_code sec_501 exempts from federal_income_tax insurance_companies as defined in sec_816 other than life including interinsurers and reciprocal underwriters if- i i the gross_receipts for the taxable_year do not exceed dollar_figure and form 886-a rev department of the treasury - internal_revenue_service page -3- oe department of the treasury - internal_revenue_service 886a name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx ii more than percent of such gross_receipts consist of premiums or ii in the case of a mutual insurance company- i the gross_receipts of which for the taxable_year do not exceed dollar_figure and ii more than percent of such gross_receipts consist of premiums clause ii shall not apply to a company if any employee of the company or a member of the employee’s family as defined in sec_2032 is an employee of another company exempt from taxation by reason of this paragraph or would be so exempt but for this sentence sec clarification of exemption from tax for small property and casualty insurance_companies of the pension funding equity act of p l amended sec_501 to change the definition of small property and casualty insurance_companies insurance_companies other than life_insurance_companies exempt from income taxes to a company whose gross_receipts for the taxable_year do not exceed dollar_figure and over half such gross_receipts consist of premiums currently whose net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure or a mutual_insurance_company a whose gross_receipts for the taxable_year do not exceed dollar_figure and more than percent of which consist of premiums and b none of whose employees or member of the employee's family is an employee of another company exempt from tax under sec_501 these changes were applicable after date notice_2006_42 irb provides guidance as to the meaning of gross_receipts for purposes of sec_501 of the internal_revenue_code this notice advises taxpayers that the service will include amounts received from the following sources during the taxable_year in gross_receipts for purposes of sec_501 a a premiums including deposits and assessments without reduction for return_premiums or premiums_paid for reinsurance b items described in sec_834 gross_investment_income of a non-life insurance_company and c other items that are properly included in the taxpayer’s gross_income under subchapter_b of chapter subtitle a of the code thus gross_receipts include both tax-free interest and the gain but not the entire amount_realized from the sale_or_exchange of capital assets because those items are described in sec_834 gross_receipts do not however include amounts other than premium income or gross_investment_income unless those amounts are otherwise included in gross_income accordingly the term gross_receipts does not include form 886-a rev department of the treasury - internal_revenue_service page -4- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayet org schedule no or exhibit year period ended 20xx contributions to capital excluded from gross_income under sec_118 or salvage or reinsurance recovered accounted for as offsets to losses_incurred under sec_832 sec_834 of the internal_revenue_code includes under gross_receipts the gains from the sale or exchanges of capital assets to the extent provided in subchapter_p sec_1201 and following relating to capital_gains_and_losses sec_834 of the internal_revenue_code allows a deduction for capital losses to the extent provided in subchapter_p sec_1201 and following plus losses from capital assets sold or exchanged in order to obtain funds to meet abnormal insurance losses and to provide for the payment of dividends_and_similar_distributions to policyholders based on the changes in the limitations under internal_revenue_code irc sec_501 and the operation of org during 20xx it was determined from the chart above that org did not qualify for tax exempt status for the years beginning january 20xx org was able to meet the gross_receipts limitation of dollar_figure dollar_figure but was unable to meet the more than requirement of gross premiums to gross_receipts since org is a mutual_insurance_company it had the chance to meet the second set of requirements specific to mutual companies based on the chart above org was unable to meet the second set of requirements because org’s gross_receipts exceeded the dollar_figure limitation dollar_figure and the gross premiums to gross_receipts percentage did not meet the more than requirement section e of the pension funding act of p l provides the effective date of the new requirements for exemption under sec_501 it states effective date- in general- except as provided in paragraph the amendments made by this section shall apply to taxable years beginning after date transition rule for companies in receivership or liquidation- in the case of a company or association which-- a for the taxable_year which includes date meets the requirements of sec_501 of the internal_revenue_code_of_1986 as in effect for the last taxable_year beginning before date and form 886-a rev department of the treasury - internal_revenue_service page -5- form 886a department of the treasury - intemal revenue service name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx b on date is in a receivership liquidation or similar proceeding under the supervision of a state court the amendments made by this section shall apply to taxable years beginning after the earlier of the date such proceeding ends or date org was not involved in a court ordered liquidation during 20xx therefore section e does not apply to this organization therefore for the years beginning january 20xx org did not qualify for tax exempt status under sec_501 if org does not qualify for tax exempt status for years beginning january 20xx what are the tax consequences since org did not qualify for tax exempt status under sec_501 for the years beginning january 20xx org's tax exempt status should be revoked for years beginning january 20xx should have filed form 1120-pc for years beginning january 20xx org s filings of the forms were incorrect org sec_831 discusses tax on insurance_companies other than life_insurance_companies sec_831 states as a general_rule taxes computed as provided in sec_11 shall be imposed for each taxable_year on the taxable_income of every insurance_company other than a life_insurance_company sec_831 provides an alternative_tax for certain small companies it states in sec_831 that in general in lieu of the tax otherwise applicable under subsection a there is hereby imposed for each taxable_year on the income of every insurance_company to which this subsection applies a tax computed by multiplying the taxable_investment_income of such company for such taxable_year by the rates provided in sec_11 sec_831 discusses the companies to which this subsection applies a in general this subsection shall apply to every insurance_company other than life including interinsurers and reciprocal underwriters if- i il the net written premiums or if greater direct written premiums for the taxable_year do not exceed dollar_figure and such company elects the application of this subsection for such taxable_year form 886-a rev department of the treasury - internal_revenue_service page -6- eom 886a department of the treasury - internal_revenue_service name of taxpayer org explanation of items schedule no or exhibit year period ended 20xx the election under clause ii shall apply to the taxable_year for which made and for all subsequent taxable years for which the requirements of clause are met such election once made may be revoked only with the consent of the secretary regulations regs a discusses the time for making elections under i described in paragraph a of this section must be made by the later of- it states in general that except as otherwise provided in this section the elections a the due_date taking into account any extensions of time to file obtained by the taxpayer of the tax_return for the first taxable_year for which the election is effective or b date in which case the election generally must be made by amended_return regs a mentioned above includes sec_831 regs a describes the manner of making elections it states except otherwise provided in this section the elections described in paragraph a of this section must be made by attaching a statement to the tax_return for the first taxable_year for which the election is to be effective based on the code and regulation sections above org is not entitled to the relief under b for years under examination and for any future year until they decide to file the election the election has never been filed either with the form_990 or separately the election was filed and all subsequent years the election can not be made retroactive any election filed now or in the future would only be effective for the year if the tax exempt status is revoked how will it affect future years the tax exempt status should be revoked for the years beginning january 20xx form 1120-pc is required for each year and all future years where org does not qualify for exemption if org meets the requirements under sec_501 in future years it may be allowed to file the form_990 for each year they qualify as a self- declared entity otherwise form 1120-pc would be required any year in the future that the form 1120-pc is required org is allowed to make an election under sec_831 once the election is made it is effective for the year the election was made and for all future years that the form 1120-pc is required the election can not be made retroactive taxpayer’s position unknown at the time of this writing form 886-a rev department of the treasury - internal_revenue_service page -7- oer a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended 20xx summary it is the governments position based on the above facts law and analysis that the tax exemption status of org for the years beginning january 20xx should be revoked based on not meeting the qualifications for exemption under sec_501 form 1120-pc would be required to be filed for any year where org does not qualify for exemption under sec_501 form 886-a rev department of the treasury - internal_revenue_service page -8- department of the treasury internal_revenue_service commerce street dallas tx government entities division date legend org organization name xx date xyz state org address dear taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers telephone fax these we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary we have also enclosed publication exempt_organization appeal procedures for unagreed issues and publication the examination process publications include information on your rights as a taxpayer including administrative appeal procedures within the internal_revenue_service if you request a conference with appeals we will forward your written_statement of for your convenience an protest to the appeals_office and they will contact you envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference the appeals_office will advise you of its final_decision if you elect not to request appeals consideration but instead accept our findings please sign and return the enclosed form 6018-a consent to proposed adverse action we will then send you final letter modifying or revoking your exempt status under i r c if we do not hear from you within days from the date of this letter we will c process your case on the basis of the recommendations shown in the report of examination and send a final letter advising of our determination in either situation outlined in the paragraph above execution of form 6018-a or failure to respond within days you are required to file federal_income_tax returns for the tax period s shown above for all years still open under the statute_of_limitations and for all file the federal tax_return for the tax period s shown above with this agent later years within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely marsha a ramirez director eo examinations enclosures publication publication form 6018-a report of examination envelope
